Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Remarks
Applicant’s amendments and/or arguments overcome all prior claim objections set forth in the prior Office Action mailed 1/27/2022, consequently, the prior claim objections have been withdrawn.
With respect to the prior art rejections as it pertains to amended Claim 10, Applicant argues, 
“Lörcher fails to illustrate cover disk or bottom disk that have a wall construction with a multitude of hollow chambers.”
	The Examiner respectfully disagrees, as Lörcher discloses a bottom disk with apertures 10 i.e. hollow chambers (also discussed below).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 10-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lörcher et al. (US 10,550,854 B2) hereinafter referred to as Lörcher.

    PNG
    media_image1.png
    527
    421
    media_image1.png
    Greyscale

Regarding Claim 10, Lörcher discloses a diagonal fan wheel (figure 1 also reproduced above) comprising:
a cover disk (1, figure 1) and a bottom disk (7, figure 1), at least one of the cover disk and bottom disk including a wall construction with a multitude of hollow chambers (see apertures 10 on a wall of the bottom disk 7, figure 1);
multiple three-dimensionally curved blades (see 6, figure 1 and Col 1 Lines 55-56) are disposed or extend between the cover disk and the bottom disk (see figure 7);
the curved blades are connected to the bottom disk and the cover disk in a materially bonded manner (see blades connected to bottom disk and cover disk via injection molding, Col 1 Lines 54-58 i.e. materially bonded).
Regarding Claim 11, Lörcher discloses that, the diagonal fan wheel is designed both integrally and in one part (see impeller wheel formed in one piece, Col 1, Lines 54-58).
Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sabbir Hasan whose telephone number is (571)270-7651. The examiner can normally be reached Monday - Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sabbir Hasan/Primary Examiner, Art Unit 3745